DETAILED ACTION
Remarks
Applicant’s amendment and response dated 11/9/2021 has been provided in response to the 8/9/2021 Office Action which rejected claims 1-7 and 9-21, wherein claims 1-6, 9-15, and 17-21 have been amended. Thus, claims 1-7 and 9-21 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments, see pages 13-20, filed 11/9/2021, with respect to claims 1-7 and 9-21 have been fully considered and are persuasive.  The 103 rejection of claims 1-7 and 9-21 has been withdrawn. 
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Objections
4.	Claims 1-7 and 9-21 are objected to because of the following informalities: 

line 8” the detected address books” lacks sufficient antecedent basis. Similar independent 
claims 9 at line 13 and claim 10 at line 10 have the same issue. Dependent claims 2-6, and 11-21 depend on the objected claims and inherently have the same issue.
Also,
Claim 2:
at lines 1-2 “obtaining intimacy sets” should be “obtaining the intimacy sets” 
at line 3 “a plurality of terminal users” should be “the plurality of terminal users”. Similar claims 11 and 17 have the same issues.

Claim 3:
lines 2-3 “extracting at least one” should “extracting the at least one”
lines 4 “a number of terminal users”: should be “the number of terminal users” and “a same type” should be “the same type”.
lines 3-4 “matching a predetermined relationship” should be “matching the predetermined relationship”. 
line 4 “a threshold” should be “the threshold”. Similar claims 12 and 18 have the same issues.

Claim 6:
line 2 “an area range” should be “the area range”
line 3 “a communication number” should be “the communication number”. Similar claims 15 and 21 have the same issue.

Claim 7:
lines 1-2 “a plurality of areas” should be “the plurality of areas”. Similar claim 16 has the same issue.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recite the limitation “obtaining all identical communication numbers” in line 7. However, it is unclear as to what “all identical communication numbers” specifically refers to, as only one identical communication number was previously mentioned. Also, claim 1 recites “a respective friend user belonging to all the user terminals”. It is not clear as to whether a single friend “belongs” to all user terminals in the sense that the single friend is found in every address book of the plurality of user terminals, if the user terminals are all user terminals of the single friend (i.e., the one friend’s PC, mobile Phone, game system, etc.), or if 
In addition, because these limitations are unclear, the subsequent limitations are also vague and unclear. 
Independent claims 9 and 10 have similar issues as stated above.
Dependent claims 2-6, and 11-21 depend on the rejected claims and inherently have the same issue.
Appropriate correction is required.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192